Mr. Justice Hernández
delivered the opinion of the court.
This is an appeal taken by Angel Salyador Lngo from a judgment of the District Court of Mayagiiez, which, upon appeal and after holding a new trial, sentenced him on February 1 of the current year to pay a fine of $50, or in default thereof, to be confined in jail for one month.
No bill of exceptions or statement of facts has been presented to this Supreme Court, nor has £he appellant filed any brief or made any oral argument in his defense either in person or through counsel.
After a careful examination of the record we do not find that the lower court has committed any error which could annul the judgment rendered; but, on the contrary, sections 162 of the Penal Code and 322 of the Code of Criminal Procedure have been properly applied, and consequently the judgment appealed from should be affirmed, with the costs of the appeal also against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Figüeras, MacLeary and Wolf concurred.